                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

STEVEN J. KANIADAKIS,

      Plaintiff,

v.                                                CASE NO. 8:17-cv-1346-T-02JSS

SALESFORCE.COM, INC.,

      Defendant.

                                           /


                                     ORDER

      This motion comes before the Court on the Defendant Salesforce.com,

Inc.’s Motion to Dismiss the Third Amended Complaint with prejudice (Dkt. 117).

The gist of the motion is that the Court should dismiss the case under Fed. R. Civ.

P. 12(b)(6) because the patent is drawn to an abstract idea, and is thus ineligible

under 35 U.S.C. § 101. The Court has reviewed the pleadings on all sides of the

issue and has taken argument from the parties’ very able counsel at a hearing. The

motion is denied.

      Upon review of the operative complaint and all the moving papers, the

Court’s first instinct was to grant the motion to dismiss, primarily because the

patent is poorly written as a matter of English usage, and it is difficult to decipher
exactly what it does from a concrete “invention” standpoint. This is especially

true given the Supreme Court’s unanimous decision in Alice v. Corporation Pty.

Ltd. v. CLS Bank International, — U.S. —, 134 S.Ct. 2347, 189 L.Ed. 2d 296

(2014).

       However, the Court is instructed and chastened by the Federal Circuit in

Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir.

2018), where that circuit reversed a Fed. R. Civ. P. 12(b)(6) dismissal on a

“systems claim” patent by a Middle District of Florida court. The Federal Circuit

cast doubt on the Rule 12(b)(6) dismissal without claims construction. Id. at 1125.

The Court noted that the proposed second amended complaint had factual

allegations “that, if accepted as true, establish that the [claim] contains inventive

components and improves the workings of a computer.” Id. The Court noted

“[w]e have held that patentees who adequately allege their claims contain

inventive concepts survive a § 101 eligibility analysis under Rule 12(b)(6).” Id. at

1126-27.

       Plaintiff has met this low bar. See generally Speaker v. U.S. Dep’t of Health

& Human Servs., 623 F.3d 1371, 1379 (11th Cir. 2010) (under Rule 12(b)(6) courts

must accept as true all facts alleged, construing them in light most favorable to

plaintiff).

                                          -2-
     ACCORDINGLY, the Motion to Dismiss (Dkt. 117) is denied.

     DONE AND ORDERED at Tampa, Florida, on October 9, 2018.



                             s/William F. Jung
                           WILLIAM F. JUNG
                           UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                  -3-
